FILED
                           NOT FOR PUBLICATION                              APR 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30125

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00061-KI-1

  v.
                                                 MEMORANDUM *
RONALD JAMES DAVENPORT,

              Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                   Garr M. King, Senior District Judge, Presiding

                            Submitted April 11, 2013 **
                               Seattle, Washington

Before: TASHIMA and CALLAHAN, Circuit Judges, and COLLINS, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Raner C. Collins, District Judge for the U.S. District
Court for the District of Arizona, sitting by designation.
      Defendant-Appellant, Ronald James Davenport (“Davenport”) was

convicted by jury trial on four counts of violating 18 U.S.C. § 1521, retaliating

against a Federal judge or Federal law enforcement officer by false claim or

slander of title. He appeals his conviction. We have jurisdiction pursuant to 18

U.S.C. § 3742 and 28 U.S.C. § 1291, and we affirm the district court.

      1. Davenport filed documents entitled “Notice of Claim of Maritime Lien”

on properties of government officials. In each document, the “vessels” are

identified by the officials’ names, i.e. the U.S. M/V James McDevitt, the U.S. M/V

James Larson, etc. The documents also contain a detailed description of the

officials’ real and personal property that is attached to the claim along with “any

other thing of value as needed to satisfy this claim.” Davenport argues that these

documents cannot be the basis of his conviction because they are notices of liens,

not actual liens, and that they are invalid because they could not attach to a

maritime vessel.

      The district court properly applied the plain meaning of the terms “lien” and

“encumbrance” in concluding that Davenport’s “Notice of Claims of Maritime

Liens” were in violation of 18 U.S.C. § 1521. See U.S. v. Havelock, 664 F.3d
1284, 1289 (9th Cir. 2012). The district court found that Davenport’s filings

resulted in government officials’ property being encumbered, and that 18 U.S.C. §


                                          -2-
1521 is “intended to penalize individuals who seek to intimidate and harass Federal

judges and employees by filing false liens.” H.R. Rep. No. 110–218, pt. 1 at 827

(2007).

      2. Davenport contends that his conviction should be reversed because the

government failed to prove the mens rea element of the crime. To succeed,

Davenport must show that when viewing the verdict in the light most favorable to

the Government, no rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. United States v. Johnson, 357 F.3d 980, 983

(9th Cir. 2004). The Supreme Court has held that “[i]gnorance of the law will not

excuse any person, either civilly or criminally.” Jerman v. Carlisle, McNellie,

Rini, Kramer & Ulrich LPA, 130 S. Ct. 1605, 1606 (2010). An “act is done

knowingly if the defendant is aware of the act and does not act through ignorance,

mistake, or accident. The government is not required to prove that the defendant

knew that his actions were unlawful.” United States v. Greer, 640 F.3d 1011, 1017

(9th Cir.), cert. denied, 132 S. Ct. 834, 181 L. Ed. 2d 540 (U.S. 2011).

      The uncontroverted evidence shows that Davenport had no business

relationship with his victims, and that he intentionally filed the liens and directed

their attachment to various real properties. Thus, the jury reasonably found that




                                          -3-
Davenport had knowledge that the claims were fabricated and did in fact

knowingly file such liens.

      The district court’s decision is AFFIRMED.




                                       -4-